Case 9:19-cv-00237-RC-ZJH Document 28 Filed 08/15/20 Page 1 of 2 PageID #: 338



                           ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

WAYNE M. LIETZKE                                  §

VS.                                               §                 CIVIL ACTION NO. 9:19cv237

GIB LEWIS UNIT                                    §

                ORDER OVERRULING OBJECTIONS AND ACCEPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Wayne M. Lietzke, an inmate at the Lewis Unit, proceeding pro se, brought the

above-styled lawsuit against the Gib Lewis Unit.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed for failure to state a claim upon which

relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       Most of Plaintiff’s statements are inappropriate. After careful consideration, the court

concludes that all of the objections are without merit. For the reasons set forth in the Report,

plaintiff’s complaint fails to state a claim upon which relief may be granted. Plaintiff’s complaint

is barred by the Eleventh Amendment. Further, plaintiff did not properly exhaust administrative
Case 9:19-cv-00237-RC-ZJH Document 28 Filed 08/15/20 Page 2 of 2 PageID #: 339



remedies by pursuing his claims in a procedurally correct manner through all steps of the available

grievance procedure. Plaintiff’s failure to pursue the available administrative grievance procedures

through all steps to conclusion in a procedurally correct manner precludes him from filing this

action. See Johnson v. Johnson, 385 F.3d 503, 516-17 (5th Cir. 2004); Wright v. Hollingsworth, 260

F.3d 357, 358 (5th Cir. 2001).

                                            ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.


          So ORDERED and SIGNED, Aug 15, 2020.


                                                             ____________________
                                                             Ron Clark
                                                             Senior Judge




                                                 2
